Citation Nr: 9905772	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  96-08 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Section 306 pension benefits in the amount of $1,682, to 
include the issue of whether the overpayment was properly 
created. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from April 1943 to July 1956.  
He died in June 1964; the appellant is his widow.  This 
appeal arises from a September 1995 decision of the Newark, 
New Jersey Regional Office's Committee on Waivers and 
Compromises (RO), which denied the appellant's request for 
waiver of recovery of an overpayment of Section 306 pension 
benefits in the amount of $1,682 as it was determined that 
recovery of the overpayment would not be against equity and 
good conscience.

The appellant testified before the undersigned member of the 
Board at a Travel Board hearing in October 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  In a January 1992 award letter, the RO notified the 
appellant that her monthly Section 306 pension rate for 1992 
was $58.  The RO reminded the appellant to notify VA of any 
income changes in order to avoid an overpayment.

3.  In December 1992, the appellant timely submitted a 
Section 306 pension eligibility verification report with 
supporting statements from financial institutions.  These 
documents showed that she had received $23,305 from an 
inheritance in January 1992, that she had $17,147 in cash or 
bank accounts, and that she had annual interest income of 
$725. 

4.  By letter in July 1995, the RO informed the appellant 
that her Section 306 pension benefits had been terminated 
effective from February 1, 1993, as her family income for the 
year 1992 was more than originally reported.

5.  VA error was solely responsible for the creation of the 
overpayment in the amount of $1,682.


CONCLUSION OF LAW

An overpayment of Section 306 pension benefits in the amount 
of $1,682 was due to error solely on the part of VA, and, 
accordingly, the indebtedness was improperly established.  38 
U.S.C.A. §§ 5107, 5112 (West 1991); 38 C.F.R. §§ 3.500, 3.660 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
which is plausible.  All relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Section 306 pension benefits were awarded effective in June 
1964, the date of the veteran's death.  As the appellant's 
income for 1964 was excessive, payments from June to December 
1964 were exclusively on behalf of the appellant's child.  A 
November 1964 award sheet indicates that the appellant's 
income would not be excessive for 1965; benefits were 
established for the appellant as of January 1965.

Section 306 Eligibility Verification Reports (ERV's) received 
in December 1985, December 1986, December 1987, December 
1988, December 1989, and December 1990, (except for the 
December 1987 EVR that did not reflect military retirement 
income) showed that the appellant's only sources of income 
were Social Security Administration (SSA) benefits and 
military retirement benefits.  Following the yearly 
submission of an EVR in December, an award letter was sent to 
the appellant in December or early January to include VA Form 
21-8767 which informed the appellant that the rate of pension 
depended upon the amount of income.  VA Form 21-8767 also 
advised the appellant that when reporting income the total 
amount and source of all income received should be reported 
and that she was required to promptly report any change in 
her income.

In December 1991, the appellant submitted an EVR that showed 
monthly income of $266 in SSA benefits and $272 in military 
retirement benefits.  Under annual income, total cash was 
reported as $464 with $22 in annual interest.  An EVR 
received in December 1992 indicates that the appellant had 
monthly income of $275 in SSA benefits and $287 in military 
retirement benefits.  Under the category, net worth, the 
appellant listed $17,147 in cash/bank accounts, and annual 
income of $725 from interest.  In response to the question as 
to whether the appellant had any income change in the past 12 
months, she checked a box indicating yes.  She further 
indicated that her income had changed on January 21, 1992 due 
to interest from an inheritance.  In addition to the EVR, in 
December 1992, the appellant submitted a December 1992 
statement from Jersey Shore Savings and Loan Association that 
showed that the appellant had an account balance of $17,147 
and $725 in interest earned from January to December 1992.  
Also submitted was a copy of a January 21, 1992 letter from 
Life USA to the appellant that indicates that a check in the 
amount of $23,305 was enclosed which represented the full 
cash value of the annuity that the appellant was receiving.

In April 1995, the appellant was informed that a review had 
discovered income for 1992 that did not agree with the income 
report furnished to VA at that time.  A May 1995 RO letter to 
the appellant proposed to terminate her pension benefits 
because her income for 1992 was more than originally 
reported.  The proposed termination would be effective on 
January 1, 1993.  The income considered was the amount she 
received in interest income from Jersey Shore Savings and 
Loan Association in the amount of $768 and $23,305 received 
from Life USA Insurance Company.  This income, when applied 
to income already of record, increased the appellant's income 
for VA purposes above the maximum annual pension rate for a 
surviving spouse of a veteran for 1992, which was $8,414.  

A July 1995 RO letter to the appellant informed her that her 
Section 306 pension benefits had been terminated effective 
from February 1, 1993 as her family income for the year 1992 
was more than originally reported.  In response, the 
appellant requested a waiver of recovery of the overpayment.  
In August 1995, the appellant was informed that an 
overpayment in the amount of $1,682 had been created which 
reflected the payment of $58 a month for the period from 
February 1, 1993 through June 30, 1995.  (In January 1996, a 
memorandum to the file indicated that the appellant's 
benefits were properly terminated as of January 1, 1993, but 
as an attempt to recover one month benefit of $58 was not 
cost efficient, the previous action terminating benefits as 
of February 1, 1993 would be left unchanged.)  

In September 1995, the RO denied the appellant's request for 
a waiver of recovery of an overpayment in the amount of 
$1,682 on the basis that she was at fault in the creation of 
the debt as she failed to report the receipt of combined 
income for the year 1992 in the amount of $27,517.  As 
financial hardship had not been demonstrated, the RO 
concluded that it would not be against equity and good 
conscience to deny the waiver request.

The appellant testified in October 1998 that she only had a 
grammar school education, that she had some difficulty 
understanding VA forms, and that she did not intentionally 
fail to report inheritance income.

Under the applicable regulations, except as otherwise 
provided, any person eligible to elect improved pension, who 
is in receipt of Section 306 pension on December 31, 1978 , 
shall in the absence of an election to receive improved 
pension, continue to receive such pension at the monthly rate 
payable on December 31, 1978.  Section 306 pension shall be 
terminated for any one of specified reasons including a 
Section 306 pensioner's countable annual income, determined 
under §§ 3.250 to 3.270, exceeds the applicable amount stated 
in § 3.26(c).  38 C.F.R. § 3.960.  The annual income 
limitations for Section 306 pension shall be the amounts 
specified in Section 306(a)(2)(A) of Public Law 95-588 as 
increased from time to time under Section 306(a)(3) of Public 
Law 95-588.  The annual income limit for a surviving spouse 
of a veteran in 1992 was $8,414.  38 C.F.R. § 3.26.  In 
determining annual income, the basic rule is that payments of 
any kind or from any source will be counted as income unless 
specifically excluded.  Income will be counted for the 
calendar year in which it is received and total income for 
the full calendar year will be considered except as provided 
in § 3.260.  38 C.F.R. § 3.252.  Old age Social Security 
benefits received by a surviving spouse will be countable as 
income except that 10 percent will be excluded.  38 C.F.R. 
§ 3.262 (e)(f).  Where discontinuance of a running award of 
Section 306 pension is required because of an increase in 
income which could not reasonably have been anticipated based 
on the amount actually received from that source the year 
before, the discontinuance shall be made effective the end of 
the year in which the increase occurred.  38 C.F.R. 
§ 3.660(a)(2).

The governing statutes provide that, except as otherwise 
specified in this section, the effective date of reduction or 
discontinuance of compensation, dependency and indemnity 
compensation, or pension shall be fixed in accordance with 
the facts found.  38 U.S.C.A. § 5112(a).  The effective date 
of a reduction or discontinuance of pension by reason of an 
erroneous award based on an act of commission or omission by 
the beneficiary, or with the beneficiary's knowledge, shall 
be the effective date of the award.  38 U.S.C.A. § 
5112(b)(9).  The effective date of a reduction or 
discontinuance of pension by reason of an erroneous award 
based solely on administrative error or error in judgment 
shall be the date of last payment.  38 U.S.C.A. § 
5112(b)(10).  The implementing regulations are contained in 
38 C.F.R. § 3.500(a) and (b).  

Except as otherwise specified at § 3.103(b)(3) of this part, 
where a reduction or discontinuance of benefits is warranted 
by reason of information received concerning income, net 
worth, dependency, or by reason of information received 
concerning income, net worth, dependency, or marital or other 
status, a proposal for the reduction or discontinuance will 
be prepared setting forth all material facts and reasons.  
The beneficiary will be notified at his or her latest address 
of record of the contemplated action and furnished detailed 
reasons therefor and will be given 60 days for the 
presentation of additional evidence to show that the benefits 
should be continued at their present level.  Unless otherwise 
provided in paragraph (i) of this section (not applicable to 
this case), if additional evidence is not received within 
that period, final adverse action will be taken and the award 
will be reduced or discontinued effective as specified under 
the provisions of §§ 3.500 through 3.503 of this part.  
38 C.F.R. § 3.105(h).  

According to the provisions of 38 C.F.R. § 3.103 every 
claimant has the right to written notice of an adverse action 
reducing or terminating a pension award unless the 
beneficiary has been notified of such adverse action and has 
been provided a period of 60 days in which to submit evidence 
for the purpose of showing that the adverse action should not 
be taken.  Such notice is not required but notice 
contemporaneous with the adverse action is required when an 
adverse action is based solely on written, factual, 
unambiguous information as to income, net worth, dependency 
or marital status provided to VA by the beneficiary or 
his/her fiduciary with knowledge or notice that such 
information would be used to calculate benefits, and the 
legal standards applied to this information are numerical in 
nature.  38 C.F.R. § 3.103 (b)(3)(i).  

Initially, the Board must determine whether the debt was 
properly created. The RO determined in September 1995 that 
the appellant was at fault in the creation of the overpayment 
by failing to inform VA that she had received more than 
$23,000 in income in January 1992.  The appellant contends 
that she did not intentionally fail to provide this 
information to the RO.  In reviewing the evidence of record, 
the Board finds that the neither of these positions 
accurately reflects what happened in this case.  

For a number of years leading to 1992, the appellant was sent 
VA Form 21-8767 that advised her that in reporting income, 
the total amount and source of all income received should be 
reported.  She was also required to promptly report any 
change in her income.  In December 1992, the appellant 
reported having $17,147 in cash or bank accounts, and annual 
interest income of $725 that stemmed from monies received via 
an inheritance on January 21, 1992.  The appellant augmented 
the EVR with the submission of a statement from Jersey Shore 
Savings that verified that the appellant had an account 
balance of $17,147 with $725 in interest earned from January 
to December 1992, and a copy of the actual January 21, 1992 
letter from Life USA Insurance Company that informed the 
appellant that she was being sent a check in the amount of 
$23,305.  Notwithstanding the fact that the appellant 
provided complete and timely income information with 
supporting documentation to the RO, the RO continued to 
erroneously pay Section 306 pension benefits to the 
appellant.  Under such circumstances, the Board finds that 
the evidence supports a finding that the overpayment was the 
result of sole VA error without knowledge on the part of the 
beneficiary.  Thus, the proper termination of benefits would 
be the date of last payment under 38 C.F.R. § 3.500 (June 
1995 in this case) and there is no overpayment which would be 
subject to recovery.


ORDER

An overpayment of Section 306 pension benefits in the amount 
of $1,682 was not properly created, and the appellant's claim 
is granted.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

